


109 HRES 922 IH: Condemning cross-border terrorism against

U.S. House of Representatives
2006-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 922
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2006
			Mr. Ackerman (for
			 himself, Mr. Lantos,
			 Mr. Wexler,
			 Mr. Hastings of Florida,
			 Mr. Engel, and
			 Mr. Crowley) submitted the following
			 resolution; which was referred to the Committee on International
			 Relations
		
		RESOLUTION
		Condemning cross-border terrorism against
		  Israel by Hamas and Hezbollah and the complicity in these acts of terrorist
		  aggression by Syria and Iran.
	
	
		Whereas on June 25, 2006, Hamas and allied terrorists
			 crossed into Israel to attack a military post killing two soldiers and wounding
			 a third, Cpl. Gilad Shalit, who was kidnapped;
		Whereas on July 12, 2006, Hezbollah terrorists crossed
			 into Israel to attack Israeli troops patrolling the Israeli side of the border
			 with Lebanon, killing three, wounding two, and kidnapping Ehud Goldwasser and
			 Eldad Regev;
		Whereas Israel completed its withdrawal from southern
			 Lebanon on May 24, 2000;
		Whereas on June 18, 2000, the United Nations Security
			 Council welcomed and endorsed United Nations Secretary-General Kofi Annan’s
			 report that Israel had withdrawn completely from Lebanon under the terms of
			 United Nations Security Council Resolution 425 (1978);
		Whereas Israel completed its withdrawal from Gaza on
			 September 12, 2005;
		Whereas these unilateral withdrawals by Israel have been
			 met by repeated cross-border incursions and regular rocket attacks and other
			 indiscriminate fire targeting Israeli civilians;
		Whereas Hezbollah and Hamas have both been designated as
			 foreign terrorist organizations by the Department of State since 2001, and as
			 specially designated global terrorist organizations by the Department of State
			 since 2002;
		Whereas Hezbollah and Hamas are both responsible for the
			 murder of dozens of United States citizens;
		Whereas Hezbollah and Hamas have regularly declared their
			 enmity for the United States and their unwavering opposition to a negotiated
			 settlement of the Arab-Israeli conflict that will result in the State of Israel
			 living side-by-side in peace with all of its neighbors, including a separate
			 Palestinian state;
		Whereas Hezbollah and Hamas refuse to acknowledge the
			 sovereignty of Israel and its right to exist;
		Whereas Hezbollah and Hamas are known proxies, and nearly
			 wholly dependent on the patronage of Iran and Syria for arms, political
			 direction and support, intelligence, and financial assistance; and
		Whereas Iran and Syria are the most active state sponsors
			 of terrorism in the world: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)declares its
			 unwavering support for the State of Israel and affirms that Israel as a
			 sovereign state is entitled to act appropriately in self-defense against
			 Hezbollah, Hamas, and the states that support them;
			(2)finds the
			 cross-border attacks and kidnappings by Hezbollah and Hamas constitute acts of
			 international terrorism and aggression;
			(3)endorses the
			 statements of President George W. Bush that—
				(A)Israel has
			 a right to defend herself. Every nation must defend herself against terrorist
			 attacks and the killing of innocent life. It’s a necessary part of the 21st
			 century.; and
				(B)If you
			 really want the situation to settle down, the [Israeli] soldiers need to be
			 returned.;
				(4)condemns in the
			 strongest terms—
				(A)the criminal and
			 terrorist acts of aggression against the State of Israel and its armed
			 forces;
				(B)the terrorist
			 groups Hezbollah and Hamas;
				(C)the primary state
			 sponsors of global terrorism, and the patrons of Hezbollah and Hamas, Iran and
			 Syria;
				(5)demands that Iran
			 and Syria respect the sovereignty of Lebanon and withdraw all military and
			 security personnel from Lebanon and cease their support for international
			 terrorism;
			(6)calls upon the
			 Government of Lebanon—
				(A)to disavow and
			 condemn the actions of Hezbollah and to make the utmost effort to facilitate
			 the safe and unconditional return of the kidnapped Israeli soldiers; and
				(B)to enforce its
			 sovereignty throughout the country, to maintain effective control of its
			 borders, and to take immediate action to begin disarming all Lebanese
			 militias;
				(7)calls upon the
			 international community to join with the United States in holding Iran and
			 Syria accountable for their support for unprovoked international terrorist
			 aggression against Israel;
			(8)calls for the
			 immediate and unconditional release of all the kidnapped Israeli soldiers;
			 and
			(9)expresses its
			 deepest condolences and sympathies to the families of all the innocent victims
			 of the recent violence on all sides.
			
